DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on December 28, 2021 in which claims 18, 21-34 and 36-37 are presented for examination. Claims 1-17, 19-20 and 35 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando et al. (2010/0173552)[Fernando].


.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 21-32 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kauschke et al. (2010/0048072)[Kauschke] in view of  Fernando et al. (2010/0173552)[Fernando]).
Regarding claim 18, Kauschke teaches, A method of manufacturing a wet-laid nonwoven web, the method comprising the following steps: providing a pulp suspension of industrially produced, inorganic fibers or fibers of synthetically produced polymers, the pulp suspension being substantially free of binders; feeding the pulp suspension onto a forming screen for depositing a fibrous web thereon; consolidating the fibrous web by hydroentanglement of the fibrous web to produce the nonwoven web- providing the pulp suspension with binder fibers or feeding binder fibers into the fibrous web before or during the consolidating step (“The present invention is a composite fabric having one or more nonwoven webs hydroentangled with a layer of pulp, wherein the nonwoven webs have been treated to have an improved loft. Preferably the nonwoven web or webs are made from continuous fibers. More preferably, these continuous fibers are meltspun fibers which can be further characterized as spunbond or meltblown fibers based on the diameter of the fibers and the properties of the nonwovens that are formed from the fibers”, [0035], “the fibers making up the nonwoven webs of the present invention are not limited to a particular material.  For example, the fibers can be made from polyolefins such as polypropylene and polyethylene or polyester, polylactic acid (PLA), polyamide or cellulosic fibers and combinations thereof in bicomponent or multicomponent fibers”, [0036], “As discussed in the context of the present invention, pulp can be wood pulp fibers, but also includes other materials having similar absorbent 
Kauschke fails to teach, wherein the fibers and the binder fibers have a decomposition point or melting point of at least 300°C.
Fernando, a method of forming a non-woven fibrous web using hydroentanglement with fibers that are mixed with a binder, [0038], [0060] [0068], teaches, wherein the fibers and the binder fibers have a decomposition point or melting point of at least 300°C (“After the needling or hydro-entangling of the still wet paper or vacuum-cast mat, the mat is dried in an oven, for example but not limitation, at about 80.degree.  C. to about 700.degree.  C”, [0046], see also Abstract, therefore, the fibers and the binder fibers have a decomposition point or melting point of at least 300°C, see [0032] regarding the binder fiber and [0026], [0035] regarding the inorganic fibers).

Regarding claim 21, the combined references teaches, the material of the fibers (Kauschke, “The fibers making up the nonwoven webs of the present invention are not limited to a particular material.  For example, the fibers can be made from polyolefins such as polypropylene and polyethylene or polyester, polylactic acid (PLA), polyamide or cellulosic fibers and combinations thereof in bicomponent or multicomponent fibers”, [0036], therefore, the fibers have a material).
While Kauschke discloses “The fibers making up the nonwoven webs of the present invention are not limited to a particular material”, the combined references fail to teach, the material of the fibers has a modulus of elasticity of at least 10 GPa.
Fernando further teaches, the material of the fibers has a modulus of elasticity of at least 10 GPa (“the insulation mat may optionally comprise other known non-respirable inorganic fibers (secondary inorganic fibers) such as silica fibers, leached silica fibers (bulk or chopped continuous), S-glass fibers, S2 glass fibers.  E-glass fibers, fiberglass fibers, chopped continuous mineral fibers (including but not limited to basalt or diabasic fibers) and combinations thereof and the like, suitable for the particular temperature applications desired.”, [0035], therefore, the material of the fibers of S-glass fibers or S2 glass fibers have a modulus of elasticity of at least 10 GPa,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the material of the fibers of 
Regarding claim 22, the combined references teach, wherein the material of the fibers is selected from the group consisting of glass, metal, mineral, ceramic, and carbon (Fernando, as combined above, the material of the fibers is selected from the group consisting of glass, metal, mineral, ceramic, and carbon, “the insulation mat may optionally comprise other known non-respirable inorganic fibers (secondary inorganic fibers) such as silica fibers, leached silica fibers (bulk or chopped continuous), S-glass fibers, S2 glass fibers.  E-glass fibers, fiberglass fibers, chopped continuous mineral fibers (including but not limited to basalt or diabasic fibers) and combinations thereof and the like, suitable for the particular temperature applications desired.”, [0035]).
Regarding claim 23, the combined references teach, the fibers (Kauschke, “The fibers making up the nonwoven webs of the present invention are not limited to a particular material.  For example, the fibers can be made from polyolefins such as polypropylene and polyethylene or polyester, polylactic acid (PLA), polyamide or cellulosic fibers and combinations thereof in bicomponent or multicomponent fibers”, [0036], therefore, the fibers have a material).
While Kauschke discloses “The fibers making up the nonwoven webs of the present invention are not limited to a particular material”, the combined references fail to teach, wherein the fibers have a mean length of 2 to 40 mm.
Fernando, further teaches, wherein the fibers have a mean length of 2 to 40 mm (“Secondary inorganic fibers, such as S2 glass fibers, may have an average length of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fibers of Kauschke as having the fibers have a mean length of 2 to 40 mm as taught by Kumar in order to manufacture a fibrous mat with fibers used to make insulation mats that are operable as resilient insulating sheets in a thin profile, providing ease of handling, and in a flexible form”, [0047].
Regarding claim 24, the combined references teach, the binder fibers have a modulus of elasticity (Kauschke, “The pulp may also contain polymeric or binder fibers and may contain SAP or other absorbent particulates. The use of a particular pulp material will depend on the intended use of the finished product”, [0039], therefore, 22 have a modulus of elasticity).
While Kauschke discloses “The use of a particular pulp material will depend on the intended use of the finished product”, the combined references fail to teach, wherein the binder fibers have a modulus of elasticity that is less than 10 GPa.
Fernando, further teaches, wherein the binder fibers have a modulus of elasticity that is less than 10 GPa (“the insulation mat may include polymeric binder fibers instead of, or in combination with, the resinous or liquid binder…Suitable examples of binder fibers include polyvinyl alcohol fibers, polyolefin fibers such as polyethylene and polypropylene, acrylic fibers, polyester fibers, ethyl vinyl acetate fibers, nylon fibers or combinations thereof.”, [0031], therefore, binder fibers of acrylic fibers have a modulus of elasticity that is less than 10 GPa).

Regarding claim 25, the combined references teach, wherein the binder fibers are plastic fibers selected from the group consisting of thermoplastic fibers and fire- resistant fibers (Fernando, “the insulation mat may include polymeric binder fibers instead of, or in combination with, the resinous or liquid binder…Suitable examples of binder fibers include polyvinyl alcohol fibers, polyolefin fibers such as polyethylene and polypropylene, acrylic fibers, polyester fibers, ethyl vinyl acetate fibers, nylon fibers or combinations thereof.”, [0031], therefore, the binder fibers of acrylic fibers are plastic fibers selected from the group consisting of thermoplastic fibers).
Regarding claim 26, the combined references teach, which comprises consolidating the fibrous web by a final hydraulic consolidation at the forming screen to form the nonwoven web in substantially finished form (Kauschke, “In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6”, [0066], “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a 
Regarding claim 27, the combined references teach, wherein the consolidating step comprises performing a hydraulic pre-consolidation by water jet needling at the forming screen, and effecting a final consolidation in an additional process step outside the forming screen (Kauschke, “In a pulp deposition stage, a layer of pulp 22 is deposited on the nonwoven web 6.  Preferably, the pulp 22 is air-laid although a wet-laid or tissue feeding process may be used instead.  A second nonwoven web 24 is deposited on top of the pulp 22.  Preferably, this second nonwoven web 24 has also been treated in the same manner as the first nonwoven web 6”, [0066], “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32.  The lines of the pattern formed prior to hydroentanglement can act to reflect the 
Regarding claim 28, the combined references teach, wherein the consolidating step comprises hydraulically consolidating by water jetting and subsequently chemically consolidating the nonwoven web (Kauschke, “The composite fabric is then passed through a hydroentanglement station 30 which interlocks the fibers of the nonwoven webs 6 and 24 and the pulp 22 to form a cotendered composite fabric 32. The lines of the pattern formed prior to hydroentanglement can act to reflect the water jets of the hydroentanglement station 30, thus pushing pulp away from the lines and reinforcing the pattern”, [0067], “As a final processing step, the composite fabric of the present invention may be impregnated with a lotion or cleaning fluid.  The improved loft of the composite fabric 32 is believed to provide improved retention capability for holding 
Regarding claim 29, the combined references teach, wherein the step of chemically consolidating the nonwoven web comprises impregnating with a binder (Kauschke, “As a final processing step, the composite fabric of the present invention may be impregnated with a lotion or cleaning fluid.  The improved loft of the composite fabric 32 is believed to provide improved retention capability for holding lotions and other fluids”, [0070], therefore,, therefore, the step of chemically consolidating the nonwoven web comprises impregnating with a binder).
Regarding claim 30, the combined references teach, which comprises mechanically dewatering the nonwoven web by way of a press, or dewatering by subjecting the nonwoven web to vacuum dewatering, or thermally dewatering by way of a dryer (Kauschke, “After the hydroentanglement step, the cotendered composite fabric 32 is dried in a through-air dryer 34.  The composite fabric may then be bonded at a bonding station 36 in order to prevent delamination.  Preferably, ultrasonic bonding is used as opposed to thermal bonding as the heat of the bonding rolls can cause the composite fabric 32 to shrink.  An unheated calender may be used as well.”, therefore, which comprises mechanically dewatering the nonwoven web by way of dewatering by subjecting the nonwoven web to vacuum dewatering is disclosed).
Regarding claim 31, the combined references teach, An apparatus for manufacturing a wet-laid nonwoven web, he apparatus comprising: an inclined wire former having a forming screen for producing a fibrous web by depositing a pulp 
Regarding claim 32, the combined references teach, further comprising a support screen arranged downstream of said forming screen in a direction of travel of the 
Regarding claim 36, Kauschke teaches, A non-woven fabric, the fabric comprising: a wet-laid and hydroentangled nonwoven fabric formed of industrially produced inorganic fibers or fibers of synthetically produced polymers and being free of binders (“The present invention is a composite fabric having one or more nonwoven webs hydroentangled with a layer of pulp, wherein the nonwoven webs have been 
Kauschke fails to teach, wherein the fibers and the binder fibers have a decomposition point or melting point of at least 300°C, Kauschke fails to teach, said fibers having a decomposition or melting point of above 300°C; and said fabric being configured for use in high temperature applications of at least 300°C.
Fernando, a method of forming a non-woven fibrous web using hydroentanglement with fibers that are mixed with a binder, [0038], [0060] [0068], teaches, said fibers having a decomposition or melting point of above 300°C; and said fabric being configured for use in high temperature applications of at least 300°C (“A high temperature resistant, vibration resistant insulation mat is provided, comprising high temperature resistant inorganic fibers, suitable for use in automotive exhaust systems. The mat may comprise bio-soluble inorganic fibers, in certain embodiments resistant up to 1100.degree. C.”, [0015], “After the needling or hydro-entangling of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fibers of Kauschke as having a decomposition point or melting point of at least 300°C with the fabric being used in high temperature applications as taught by Fernando in order to provide an insulation mat that “The insulation mats are operable as resilient insulating sheets in a thin profile, providing ease of handling, and in a flexible form, so as to be able to provide a total wrap of at least a portion of the exhaust gas assembly, if desired, without cracking”, [0047] with the mat being able to “assist[s] in maintaining the heat of the gases 20 until they pass through the exhaust gas treatment device 14”, [0049].


.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (2011/0201243)[Miele] in view of Gessner et al. (4,693,913)[Gessner].
Regarding claim 33, Miele teaches, A method for converting an apparatus for manufacturing a wet-laid nonwoven web, the apparatus having: a forming section with a former and at least one forming screen associated therewith; and a binder section with a binder application unit for impregnating the nonwoven web with a binder; the method comprising the following steps: mounting a consolidation device for hydraulically consolidating a fibrous web to a nonwoven web in a vicinity of the forming screen; anddeactivating or removing the binder section from the apparatus (“FIGS. 4 and 5 show the wet end and the down stream finishing end of a wet mat forming system, modified according to the invention. FIG. 4 shows a typical wet mat forming system suitable for use in the methods of the invention. In this wet process shown in FIG. 3, a white water fibrous slurry of low fiber concentration is fed through pipe 68 into a headbox 69 of a wet former and forward to an inclined, moving permeable forming belt 70. The white water flows through the permeable forming belt 70 leaving a random web of fibers on the belt 70 and the thickness of the web increases as the belt 70 moves towards the downstream end 72 of the headbox 69. The whitewater coming through the permeable belt 70 flows into suction boxes or tubes 71 and 
Miele fails to teach, deactivating or removing the binder section from the
apparatus.
Gessner, an apparatus for a wet-laid nonwoven web, Abstract, teaches,
deactivating or removing the binder section from the apparatus (“The binding agentnozzles 7 are arranged depending on their spray cone such that the free falling fibersare being evenly sprayed from two sides. It is advantageous that the binding agentnozzles 7, according to desired binding agent content for the different variations, are layed out so that they can be switched off or on’, Col. 5 In. 29-34, therefore, the binder section of the apparatus is deactivated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the binder section of Miele as, being deactivated as taught by Gessner, in order to provide the advantage that “the binding agent nozzles 7, according to desired binding agent content for the different variations, are layed out so that they can be switched off or on’, Col. 5 In. 29-34.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kauschke et al. (2010/0048072)[Kauschke] in view of Gessner et al. (4,693,913)[Gessner].
Regarding claim 33, Kauschke teaches, A method for converting an apparatus for manufacturing a wet-laid nonwoven web, the apparatus having: a forming section 
Kauschke fails to teach, deactivating or removing the binder section from the apparatus.
Gessner, an apparatus for a wet-laid nonwoven web, Abstract, teaches, deactivating or removing the binder section from the apparatus (“The binding agent nozzles 7 are arranged depending on their spray cone such that the free falling fibers are being evenly sprayed from two sides. It is advantageous that the binding agent nozzles 7, according to desired binding agent content for the different variations, are layed out so that they can be switched off or on”, Col. 5 ln. 29-34, therefore, the binder section of the apparatus is deactivated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the binder section of Kauschke as, being deactivated as taught by Gessner, in order to provide the advantage that “the binding agent nozzles 7, according to desired binding agent content for the different variations, are layed out so that they can be switched off or on”, Col. 5 ln. 29-34.

Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 18, 21-32, 34, 36-37 under 35 USC 102(a)(1) and 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.
Applicant fails to form a specific argument against the applicability of the Miele and Gessner references in the extant prior art rejection of claim 33. The Miele and Gessner references are relied on in the instant prior art rejection for claim 33.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Examiner notes: claim 33 was not amended. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732